Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JAMES E MROSE on 02/11/2022.

The claims should be amended as follows:
Claim 1 should be amended as follow:
1 (Currently Amended). An apparatus for measuring flow rate of urine, comprising:
an encasement, configured to encase components of said apparatus;
a receptacle bowl attached to said encasement, configured to be placed over a toilet bowl or seat, and direct fluid through a single point of exit to a fluid flow guide;
the fluid flow guide, configured to transfer the fluid from the receptacle bowl to an impeller;
the impeller, configured to rotate along a rotation axis, wherein said impeller comprises a plurality of blades, configured to receive the urine from the flow guide, and thereby rotate the impeller at a speed correlating with the flow rate of the urine; and
an angular velocity sensor, configured to produce electric signals that correlate with angular velocity or angular position of the impeller, wherein the angular velocity sensor comprises a rotary encoder mounted to a shaft, and configured to sense rotation of the shaft and responsively to the sensed rotation to produce the electrical signals.
Claim 2 should be amended as follow:
2 (Previously Presented). The apparatus of claim 1, wherein the shaft 

Claim 3 should be amended as follow:
3 (Previously Presented). The apparatus of claim 1, wherein the impeller is fixedly mounted on the shaft, and the shaft is connected to the encasement via at least one low friction hub and / or bearing, enabling the shaft and impeller to rotate together along the rotation axis.

Claim 32 should be amended as follow:
32 (Previously Presented). The apparatus of claim 31, further comprising a spring coil and a beam, wherein:
said spring coil is attached to the encasement on one end and attached to said beam on 
said spring coil is configured to exert a constant force on said beam; and 
said beam is configured to constantly brush against said friction cap during rotation of the impeller to produce a friction force on the friction cap as a result of said constant force exerted by the coil.


Claim 34 should be amended as follow:
34 (New). An apparatus for measuring flow rate of urine, comprising:
an encasement, configured to encase components of said apparatus;
a receptacle bowl attached to said encasement, configured to be placed over a toilet bowl or seat, and direct fluid through a single point of exit to a fluid flow guide;
the fluid flow guide, configured to transfer the fluid from the receptacle bowl to an impeller;
the impeller, configured to rotate along a rotation axis, wherein said impeller comprises a plurality of blades, configured to receive the urine from the flow guide, and thereby rotate the impeller at a speed correlating with the flow rate of the urine; and
an angular velocity sensor, configured to produce electric signals that correlate with angular velocity or angular position of the impeller;
wherein said impeller further comprises a plurality of light emitting diode (LED) light sources, located radially on a distal end of the impeller, and wherein the angular velocity sensor comprises a stationary photodiode sensor, configured to sense light emitted from said LEDs during proximate passage of said LEDs during rotation of the impeller, to produce the electrical signals.

Claim 35 should be amended as follow:
35 (New). An apparatus for measuring flow rate of urine, comprising:
an encasement, configured to encase components of said apparatus;


the fluid flow guide, configured to transfer the fluid from the receptacle bowl to an impeller;
the impeller, configured to rotate along a rotation axis, wherein said impeller comprises a plurality of blades, configured to receive the urine from the flow guide, and thereby rotate the impeller at a speed correlating with the flow rate of the urine; and
an angular velocity sensor, configured to produce electric signals that correlate with angular velocity or angular position of the impeller;
wherein said receptacle bowl further comprises concentric steps, configured to prevent the fluid from flowing upwards, along sides of the bowl, and direct the fluid towards the bowl’s single point of exit with minimal delay.

Claim 36 should be amended as follow:
36 (New). An apparatus for measuring flow rate of urine, comprising:
an encasement, configured to encase components of said apparatus;
a receptacle bowl attached to said encasement, configured to be placed over a toilet bowl or seat, and direct fluid through a single point of exit to a fluid flow guide;
the fluid flow guide, configured to transfer the fluid from the receptacle bowl to an impeller; 
the impeller, configured to rotate along a rotation axis, wherein said impeller comprises a plurality of blades, configured to receive the urine from the flow guide, and thereby rotate the impeller at a speed correlating with the flow rate of the urine; and

wherein said blades are curved so as to create a concavity having a defined volume, enabling the impeller blades to capture fluid therein, and retaining the fluid on the impeller, until mass of the collected fluid exceeds rotating friction of the impeller, and the impeller is made to rotate.

Allowable Subject Matter
Claims 1-5, 8-10, 25 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Shimokawa et al (US 2017/0135622) teaches an apparatus for measuring flow rate of urine, comprising: an encasement, configured to encase components of said apparatus; a receptacle bowl attached to said encasement, configured to be placed over a toilet bowl or seat, and direct fluid through a single point of exit to a fluid flow guide; the fluid flow guide, configured to transfer the fluid from the receptacle bowl to an impeller, wherein said impeller comprises a plurality of blades, configured to receive the urine from the flow guide, and thereby rotate the impeller at a speed correlating with the flow rate of the urine; and an angular velocity sensor, configured to produce electric signals that correlate with angular velocity or angular position of the impeller.
The prior art does not teach, disclose and/or fairly suggest the angular velocity sensor comprises a rotary encoder mounted to a shaft, and configured to sense rotation of the shaft and responsively to the sensed rotation to produce the electrical signals, said impeller comprises a plurality of light emitting diode (LED) light sources, located radially on a distal end of the impeller, and wherein the angular velocity sensor comprises a stationary photodiode sensor, configured to sense light emitted from said LEDs during proximate passage of said LEDs during rotation of the impeller, to produce the electrical signals, said blades are curved so as to create a concavity having a defined volume, enabling the impeller blades to capture fluid therein, and retaining the fluid on the impeller, until mass of the collected fluid exceeds rotating friction of the impeller, and the impeller is made to rotate, and said receptacle bowl further comprises concentric steps, configured to prevent the fluid from flowing upwards, along sides of the bowl, and direct the fluid towards the bowl’s single point of exit with minimal delay.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791